Citation Nr: 1436221	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  06-05 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating greater than 20 percent for internal derangement of the right knee with limitation of flexion. 

2. Entitlement to a disability rating greater than 10 percent for internal derangement of the right knee with instability prior to September 24, 2013 and 20 percent thereafter. 

3. Entitlement to a disability rating greater than 10 percent for internal derangement of the right knee with limitation of extension since September 24, 2013. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to August 1983. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision.

In February 2009, the Board denied, in part, increased ratings for the right knee disabilities, and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2010 Memorandum Decision, the Court vacated, in part, the February 2009 Board decision with respect to the right knee disabilities, and remanded the appeal to the Board for further action. The Board remanded the appeal for additional development in September 2010 and March 2012. In February 2013, the Board again denied increased ratings for the knee. The Veteran appealed this decision. 

While the Veteran appealed the Board's decision, he simultaneously filed a claim for an increased rating for his service-connected right knee disabilities at the RO in September 2013. He received VA examinations in August and December 2013. Meanwhile, in December 2013, the Court approved a Joint Motion for Remand (JMR). 

In February 2014, the RO, apparently unaware of the appeal at the Court, sustained the rating for flexion (Diagnostic Code or DC 5260) at 20 percent, increased the rating for instability (DC 5257) to 20 percent and granted a separate rating for extension (currently under DC 5003-5260) at 10 percent. The increased and newly granted ratings were assigned an effective date of September 24, 2013, the date of what the RO thought was a new increased rating claim. 

While the adjudication of a claim at the RO was not supposed to take place while the case was before the Court, the Board finds it has also cured some of the issues noted in the JMR. In May and August 2014, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) review of all evidence associated with the file since the last Supplemental Statement of the Case (SSOC). Substantial compliance has already taken place. Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claims, a Virtual VA file and a Veterans Benefits Management System (VBMS) file. A review of the documents in Virtual VA reveals VA treatment records dated through September 2013 and a March 2014 Informal Hearing Presentation. A review of the documents in VBMS reveals the February 2014 rating decision discussed above. The remainder of the documents in both Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDINGS OF FACT

1. The Veteran's right knee flexion is not limited to 15 degrees or less and there is no ankylosis, impairment of the tibia and fibula or genu recurvatum or other symptom that is not already compensated. 

2. Prior to September 24, 2013, the internal derangement of the right knee was manifested by slight instability. 

3. Since September 24, 2013, the internal derangement of the right knee was manifested by moderate instability. 

4. Since September 24, 2013, extension has not been limited to greater than 10 degrees. 



CONCLUSIONS OF LAW

1. The criteria for a disability rating greater than 20 percent for internal derangement of the right knee with limitation of flexion or any other separate evaluation not otherwise granted are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.16(b), 4.40, 4.45, 4.59, 4.71a, Part 4, DCs 5256, 5258, 5259, 5260, 5262, 5263 (2013). 

2. Prior to September 24, 2013, the criteria for a disability rating greater than 10 percent for internal derangement of the right knee with instability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DC 5257 (2013). 

3. Since September 24, 2013, the criteria for a disability rating greater than 20 percent for internal derangement of the right knee with instability are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DC 5257 (2013).

4. Since September 24, 2013, the criteria for a disability rating greater than 10 percent for internal derangement of the right knee with limitation of extension are not met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Part 4, DC 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In March 2005 and 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2013). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Relevant service treatment and VA records have been associated with the claims file; to include the Veteran's vocational rehabilitation folder. A May 2002 letter from the Veteran's past employer has been associated with the file. 

The Veteran was given VA examinations in June 2004, April 2005, March 2007, July 2012, August 2013, and December 2013. The Board finds these examinations, in consideration of the other evidence, are fully adequate as the rating criteria are fully addressed. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

As mentioned above, this case was remanded by the Court in April 2010 and December 2013. In April 2010, the concerns were: that the Board stated the Veteran stated at March 2007 VA examination that his knee gave out two times per month when the report actually notes he said two times per week; that the Board did not refer for extraschedular or assess credibility of statements that the Veteran missed work and ultimately quit because of disability; and that the Board should consider a newly submitted X-ray of the right knee and any new evidence. In December 2013, the JMR stated: the Board failed to discuss all DCs, to include DC 5258; the July 2012 examiner found no history of meniscal problems although there was a history of such problems; and that there was no adequate reasons and bases under Washington v. Derwinski, 1 Vet. App. 459, 465 (1991) regarding the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU), via Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In this decision, the Board has addressed the above concerns noted in the April 2010 Memorandum Decision and December 2013 JMR. The correct evidence is noted, the Board assesses the credibility of the Veteran and the standard extraschedular analysis under Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), all evidence is considered, the Board has discussed DC 5258, the August and December 2013 VA examination reports note a history of meniscal problems and the Board has explained why a referral for extraschedular for a TDIU is not warranted under § 4.16(b). As a result, the concerns raised are been addressed by the Board where necessary and cured by later and more complete VA examination reports. 

Substantial compliance with remand orders is all that is required under Stegall, 11 Vet. App. at 268 and D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that there was no error in deviating from terms of remand order "because the Board recognized the deviation from its request, thoroughly analyzed the medical opinion provided, and provided sufficient reasons for its reliance thereon"). Moreover, "the parties must give clear direction to the Board of the errors that they agree are raised by the record and specify what further action the Board must take with respect to the claim." See Carter v. Shinseki, 26 Vet. App. 534, 547 (2014). The duties to notify and to assist have been met.  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). The entire period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

As noted above, the Veteran's right knee has already been awarded several separate evaluations. As explained below, the Board has considered the possibility of further staged ratings. The Board finds the right knee disability does not require further staged ratings beyond what has already assigned by the AOJ during the time period on appeal. Id. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by DCs. 38 C.F.R. § 4.27 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2013). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013). 

For DCs that address limitation of motion, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40). 

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2013). Similarly, painful motion alone does not constitute limited motion for rating under DCs pertaining to limitation of motion. Id. Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to the following considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2013). 

The Board finds the Veteran to be both competent and, for the most part, credible in report of his symptoms regarding his service-connected knee disability. See Washington v. Nicholson, 19 Vet. App. 362 (2005). Instances where the evidence conflicted with the Veteran's assertions are noted below. See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009). To the extent there is conflict, it is explained and the statements are assigned less weight as a result. 

A. Ankylosis (DC 5256), Tibia and Fibula (DC 5262) and Genu Recurvatum (DC 5263)

Ankylosis of the knee is addressed under 38 C.F.R. § 4.71a, DC 5256 (2013), however, the knee is not ankylosed. There is also no evidence of any impairment of the tibia or fibula or genu recurvatum to allow for application of DCs 5262 or 5263. 38 C.F.R. § 4.71a.

B. Flexion (DC 5260) and Extension (DC 5261)

DC 5260 provides for the evaluation of limitation of flexion of the knee. 38 C.F.R. § 4.71a. (Standard motion of a knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II.) A 10 percent rating is warranted when flexion is limited to 45 degrees. A 20 percent rating is warranted when flexion is limited to 30 degrees. A 30 percent rating contemplates limitation to 15 degrees. 

DC 5261 provides for the evaluation of limitation of extension of the knee. 38 C.F.R. § 4.71a. A 20 percent rating is warranted when extension is limited to 15 degrees. Extension limited to 20 degrees warrants a 30 percent evaluation, extension limited to 30 degrees warrants a 40 percent evaluation, and a 50 percent evaluation contemplates extension limited to 45 degrees. 

The history of the Veteran's right knee disability ratings based on limitation of motion codes shows in November 2002, the RO provided a separate evaluation at 10 percent under DC 5260. In October 2004, the Board awarded a 20 percent rating for limitation of motion for flexion under DC 5260. In June 2005, the RO continued the 20 percent rating for flexion ratings for the knee. In February 2014, the RO continued the 20 percent rating for flexion and awarded a separate rating for extension under DC 5003-5260, assigning a 10 percent rating from September 24, 2013. 

The Veteran contended in his January 2005 claim that that his right knee disability had increased in severity and he could not stand for long periods of time. In September, he wrote that he was in continual pain, sometimes missed his job repairing furniture, and his knee hurt when he walked. In his February 2006 appeal, the Veteran stated his right knee had fatigue due to activities of daily living. 

For the entire time period on appeal, the Board finds that an increased rating is not warranted under DC 5260, the flexion code. In June 2004, physical examination showed the range of motion of the right knee was 0 to 125, which produced moderate pain. There was slight fluid about the right knee, moderate crepitus and some popping with flexion. The examiner noted a painful joint on flexion and no additional limitation with repetitive use. In April 2005, physical examination revealed was 0 to 120 degrees of flexion with pain laterally at 100 degrees. In March 2007, flexion was to 125 degrees (with pain on the extreme of knee flexion). 

From 2007 to 2009, VA records often showed no joint and normal range of motion (see August 2007, May 2008, and February 2009 VA records). While the Veteran attended VA physical therapy for his nonservice-connected shoulder, he did not complain of or receive treatment for knee problems. 

In July 2012, range of motion testing of the right knee showed the Veteran had 90 degrees of flexion with pain beginning at 70 degrees. Upon repetitive-use testing with three repetitions the Veteran had 70 degrees of flexion and 0 degrees of extension. In August 2013, range of motion was from 0 to 95 degrees before and after three repetitions; the end point was where objective evidence of painful motion began. In December 2013, right knee flexion started at 120 degrees and extension ended at 5 degrees (also the point of painful motion and repetitive use testing). The examiner noted the Veteran kept the right knee flexed to 10 degrees when standing. 

The Board also finds that an increased rating for extension under DC 5261 is not warranted. As noted at the June 2004, April 2005, March 2007, July 2012, and August 2013 VA examinations, extension was 0 degrees, usually without pain. See, 38 C.F.R. § 4.71a, DC 5261. It was not until December 2013 that extension was measured at 5 degrees and the examiner noted that the Veteran flexed to 10 degrees when standing. 

The reason for the effective date of September 24, 2013 for the extension rating is that the AOJ thought the Veteran was filing a new claim because they did not understand the February 2013 Board decision had been appealed. The evidence does not show the increase until December 2013, however, now that this effective date has been granted it will not be challenged in this decision. 

The Board has considered Deluca and Mitchell, but does not find sufficient evidence to award an increased rating in the limitation of motion codes under these cases. At the June 2004 VA examination, the Veteran stated that he had ongoing knee pain and could only walk as far as three blocks without feeling pain. With flare-ups, the Veteran estimated that his additional difficulty was 20 percent (a 25 degree deficit and total flexion was 125 degrees at that time). At the April 2005 VA examination, the Veteran reported constant throbbing deep pain inside the knee every day and occasional swelling. He stated that pain averaged about a 4/10 and usually went up to 8/10 by standing or walking too much or squatting too much. He reported the knee pain interfered with daily activities, especially with excessive walking, standing or squatting. However, he denied additional limitation with repetitive use or additional limitation with flare-ups. Also there was no swelling, deformities or crepitus present and active range of motion did not produce any weakness, fatigue or incoordination. Similar negative findings were shown at the March 2007 VA examination. 

At the July 2012 VA examination, the Veteran reported that since his last VA examination in March 2007, his right knee disorder had gotten worse. He reported recurrent swelling and pain but denied any new accident or trauma since his last evaluation. The Veteran reported moderate to severe flare-ups three times per week of pain up to 9/10 on pain intensity. The Veteran also had functional loss of less movement than normal, weakened movement, and pain on movement. He also had tenderness or pain to palpation for joint line or soft tissue of the right knee. On muscle strength testing, the Veteran had active movement against some resistance on flexion and extension of the right knee. There were no scars and the Veteran denied the use of an assistive device. 

At the August 2013 VA examination, the Veteran reported flare ups by explaining that "pain comes and goes." The average pain was 4/10, but it went higher with bending or overuse, to include driving long distances. Occasionally his knee swelled and he wore a brace, but there were no other assistive devices. The functional loss was pain on movement only. He did not have tenderness to palpation, abnormal muscle strength. 

In December 2013, the Veteran did not report flare ups, but he had daily pain, weakness, and swelling. He had difficulty squatting. Functional loss included: less movement than normal; weakened movement; excess fatigue; pain on movement; swelling; disturbance of locomotion; and interference with sitting, standing and weight-bearing. Pain, weakness and fatigue could significantly limit functional ability during flare ups or after repeated use. However, the examiner could not describe the additional limitation in terms of additional degrees of range of motion lost because of the Veteran's inability to replicate a flare up upon examination. 

In reviewing the symptoms and reports of flare ups and other symptoms in addition to the range of motion measurements in the record, the Board concludes there is insufficient showing of functional loss supported pathology and objective observation to warrant an increased rating for either flexion or extension. See DeLuca, 8 Vet. App. 202; Johnston, 10 Vet. App. at 84-85; and Mitchell, 25 Vet. App. at 37. 

While the Veteran has reported sporadic interference with work and school due to his knee problems (see, for example, September 2010 statement), the Board finds the schedule is intended to take into account such complaints. In sum, the Board does not find that increased ratings are warranted under the limitation of motion codes beyond what the Veteran is already receiving; an increased rating under the limitation of motion DCs 5260 and 5261 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

C. Instability (DC 5257)

Under 38 C.F.R. § 4.71a, DC 5257, pertaining to "other impairment of the knee," a 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2013). The words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013). 

A separate rating may be assigned for subluxation/lateral instability and for limitation of range of motion without pyramiding. See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (Aug. 14, 1998), VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997). 

Here, a history of the rating under DC 5257 shows that in April 2001, the RO granted service connection for the right knee at and assigned a noncompensable rating from January 7, 2000. In an October 2004 Board decision, this rating was sustained and the Veteran was awarded a separate rating for flexion. The Veteran filed a new claim for an increase in January 2005. In February 2014, the AOJ increased the rating under DC 5257 from 10 to 20 percent from September 24, 2013. 

The Board finds that an increased rating for instability beyond what has already been awarded is not warranted. The June 2004 VA examination report showed the Veteran reported pain was 6/10 in severity with associated slight swelling of the knee, giving way on him two times a week. There was no laxity with the lateral compression. The examiner diagnosed degenerative joint disease of right knee with internal derangement with cruciate deficiency, lateral meniscus tear, and tear of medial collateral ligament. The examiner noted moderate disability and slight progression as a whole, and mild instability of the knee. 

In April 2005, upon physical examination, the right knee was tender on the lateral meniscus but not on the medial meniscus. There was no swelling and there were no deformities present. There was one plus laxity at the anterior cruciate ligament. Medial and lateral collateral ligaments were stable. Anterior and posterior cruciate ligaments were stable. The medial and lateral menisci were stable. The Lachman's test was positive. 

The Veteran stated in April 2005 that he had to use a walking cane, but when he visited VA physical therapy in 2006, he was only referred for a knee brace. The Veteran stated he had a lot of trouble with his right knee, to include a lateral shift when walking. Due to anterior and posterior laxity, he was told he would benefit from a functional brace but he wanted to try a different one first. The physical therapist agreed with his doctor that an orthopedic consultation was recommended. He was discharged from physical therapy and it was hoped the Veteran would go to an orthopedic consultation so he could be persuaded to use a different brace. 

In March 2007, he had another examination where he reported the knee giving way about two times per week. However, the anterior and posterior cruciate ligaments and lateral and medial collateral ligaments were stable and intact. At the July 2012 VA examination, joint stability tests including anterior stability (Lachman's test), posterior instability (posterior drawer test), and medial-lateral instability (apply valgus/varus pressure to knee in extension and 30 degrees of flexion) were normal. There was no history of recurrent patellar subluxation or dislocation. A July 2013 VA record notes the Veteran twisted his knee and fell. However, in August 2013, the VA examiner found no instability of any part of the knee, patellar subluxation/dislocation or any additional conditions. 

In December 2013, the examiner noted the Veteran reported instability, poor balance, and stated he could not walk on right toes as his knee would give way. There was no evidence of patellar subluxation or other significant diagnostic testing findings. Functional loss included instability of station. The examiner noted the prior diagnoses of right knee internal derangement with cruciate deficiency and instability. Other symptoms included pain on palpation, and one plus anterior and posterior instability. Muscle strength, medial-lateral instability, and patellar subluxation/dislocation testing was normal. 

As stated in explaining the staged rating for extension under DC 5261, the reason for the effective date of September 24, 2013 is that the AOJ thought the Veteran was filing a new claim because they did not understand the February 2013 Board decision had been appealed. The Board again finds the evidence does not show the increase until December 2013, however, now that this effective date has been granted it will not be challenged in this decision. 

The Board finds the evidence supports slight instability where the Veteran complained of instability and some findings of laxity, but that the knee was overall stable until December 2013, when further instability of station was noted along with poor balance and one plus anterior and posterior instability. The record does not support a rating of severe instability as no recurrent subluxation has been found. 38 C.F.R. § 4.71a, DC 5257.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not for consideration because DC 5257 is not a limitation of motion code. See Johnson, 9 Vet. App. 7.

The Board does not find that an increased rating is warranted under instability code beyond what the Veteran is already receiving; an increased rating under DC 5257 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

D. Dislocated (DC 5258) and Symptomatic Removed (DC 5259) Semilunar Cartilage

DC 5258 addresses dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint; this warrants a 20 percent rating. DC 5259 concerns removal of symptomatic semilunar cartilage, which warrants a 10 percent rating. 

The Board finds DC 5259 is not applicable here as the Veteran has not had surgery, or removal of cartilage, of his right knee, and in any case, the Veteran's right knee symptoms are already compensated under the already assigned DCs. 

The Veteran contended in October 2012 that since his last visit to VA, his knee locked up twice. He claimed X-rays "show nothing" because his knee was too swollen for a clear picture. He felt he had a torn ligament. 

The evidence even prior to the appeal period shows the Veteran had a tear of the lateral meniscus (see February 2002 MRI). The June 2004 VA examination report noted there was slight fluid about the right knee, moderate crepitus and some popping with flexion. In February 2005, the Veteran refused a referral to the orthopedic clinic. In April 2005, a VA examiner noted a questionable positive McMurray's test. At the March 2007 VA examination, he stated that he had swelling or effusion in the knee one to two times per week, however, upon physical examination, there was no effusion (emphasis added). MRI findings showed the degenerative changes of the menisci increased minimally. A McMurray's sign was positive medially for pain but there was no click. 

A November 2011 VA primary care record showed the past meniscal problems were noted, but there was no joint swelling or muscle pain. In May 2013, a VA primary care record noted a past meniscal injury, but the review of symptoms stated there was no muscle pain or joint swelling. A VA screening note from same date notes that the Veteran was screened for falls and reported no falls in the past year. However, he stated sometimes he had trouble getting up on account of his knees. A July 2013 VA primary care record noted the Veteran reported in June 2013 he twisted his right knee and fell to the ground. He complained of immediate swelling of the right knee. He had mild edema superior and medial to the patella. There was no redness or warmth, but the Veteran stated there was throbbing and pain worse with walking. He was to get an X-ray. It showed joint space narrowing and suggested effusion. 

As noted in the December 2013 JMR, the July 2012 VA examiner inaccurately reported no history of meniscal conditions of the right knee. This also occurred in the August 2013 VA examination report. However, it was mentioned in this report that an X-ray showed patellar joint space narrowing and a suggestion of a small suprapatellar joint effusion. 

In December 2013, the examiner accurately noted the prior diagnoses of right knee internal derangement with cruciate deficiency and a probable torn medial meniscus. The Veteran's meniscal tear was acknowledged, along with frequent episodes of pain and effusion, but not locking, of the joint. He had no surgeries for the knee but did use a brace occasionally for support. 

The Board finds that the evidence does not support a rating under DC 5258. The evidence does not show the Veteran has symptoms of locking consistently and objectively. Also, the DCs for limitation of motion already contemplate pain. A separate rating under DC 5258 is not warranted as this would be duplicative of his already assigned ratings and would constitute pyramiding. See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14. 

DC 5258 is not for application where the Veteran's symptoms are better addressed under the limitation of motion and instability DCs and a separate rating under DC 5258 is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

E. Arthritis (DC 5003)

Degenerative arthritis is rated under DC 5003. 38 C.F.R. § 4.71a. If established by X-ray findings, it is rated on the basis of limitation of motion under the appropriate DCs for the affected joint. See 38 C.F.R. § 4.71a, DC 5003 (2013). 

While the Veteran does have arthritis in the right knee (see March 2010 VA record noting X-ray results from February 2009 as well as July 2012 and December 2013 VA examination reports), the arthritis code (DC 5003) does not provide for an increase here; as two major or minor joint groups are not affected. 38 C.F.R. § 4.71a. In any event, his knee pain is already contemplated as a part of the symptoms under DCs 5260-61. 

F. Extraschedular Consideration

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

The Board has considered step one under Thun, 22 Vet App 111, and finds the schedular rating to be fully adequate in this case. The Veteran described his knee symptoms, which are typical for his disability and encompassed in the schedule via reference to various symptoms to include pain. The problems the Veteran has with his knee are rooted in pain which is a symptom encompassed by the schedule. The Board finds the pertinent rating criteria, as detailed above, accurately describes the severity and symptoms of the service-connected right knee disability. The evidence does not present an exceptional disability picture. 

G. Rice TDIU

Finally, the Board finds that a total disability rating for individual unemployability (TDIU) is not warranted. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id.

Here, the Board does not find that TDIU has been expressly raised by the Veteran, but that it is reasonably raised by the record because the Veteran is going to school and working part-time (simultaneously at some points); therefore this issue is addressed here.

Prior to the appeal period, records reveal the Veteran's employment history. VA records from 1999, to include a VA psychosocial assessment, stated that after service he worked for the Department of Defense as a civilian until 1987; then he worked for a labor hall until about 1997. At a 2002 VA examination, he reported he was not working, but was working with a firm that repaired antique furniture until three months prior. In March 2002, he reported at a VA appointment that he just started new job. A May 2002 letter from his employer, a retail store, stated the Veteran missed several days of work due to knee problems. In August 2002, VA Vocational Rehabilitation (VR) noted his service-connected conditions (the right knee ratings, at 10 percent each at the time and left ear hearing loss, noncompensable) but stated that work was feasible and he was entitled to Chapter 31 VR benefits. In January 2005, the Veteran filed the current claim on appeal. 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2013). If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341(a) (2013).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. 38 C.F.R. § 4.16(a) (2013). 

Otherwise, all veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 38 C.F.R. § 4.16(b) (2013). If § 4.16(a) is not met, the case shall be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities. Id. 

Here, the Veteran's schedular rating (for the right knee ratings and combined) is 40 percent; the Board is to consider whether 38 C.F.R. § 4.16(b) is for application. See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

The central inquiry is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). (Here, only the issue only concerns his one service-connected right knee disability for which he receiving three separate ratings.) Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

For a veteran to prevail on a TDIU claim, it is necessary that the record reflect some factor which takes his or her case outside the norm of other such veterans. Van Hoose, 4 Vet. App. at 363, citing 38 C.F.R. §§ 4.1, 4.15. The assignment of a rating evaluation is itself recognition of industrial impairment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment. Van Hoose, 4 Vet. App. at 363. 

The Board finds that a TDIU rating is not warranted here. In addition to the fact that no VA examiner has stated that the right knee disability precludes work, the June 2014 VA VR counselor's determination that work for which the Veteran is being trained is feasible, and the Veteran's intent seems to show that he wants to and thinks he can work.  As such, the Board finds the record otherwise shows that the Veteran's service-connected disability does not preclude him from working. 

In the December 2013 JMR, the case of Washington v. Derwinski, 1 Vet. App. 459, 465 (1991) was cited for the proposition that the skills needed to attend school are different from the skills needed to successfully compete in the workplace. The Board finds that this case is distinguishable from this Veteran's case because the Court noted that there was no evidence in the record that the veteran in Washington was successfully pursuing his studies. Here, VA is paying for the Veteran's schooling and support during his schooling via VR. His VA VR counselor maintains that such rehabilitation is feasible (see June 2014 VR extension entitlement approval). His goal is to be a social worker and a longitudinal review of his vocational rehabilitation file shows that he has been persistent and improving in reaching this goal, albeit with some setbacks (see February 2004 VR note, August 2006 VR note, June 2005 correspondence to VR, November 2006 VA primary care record, and March 2007 VA examination report). 

At times, he has been too busy working to take classes (see May 2004 correspondence from the Veteran to VR). A June 2005 VR note shows he was working two jobs-one with the furniture and another remodeling homes. He knew it would be hard on his knees, but he needed the money. 

Also in the December 2012 JMR, it was noted that the Veteran stated in January 2012 that he had to quit work as a furniture repairman because he could no longer crawl around. However, a May 2012 VR note stated the Veteran was going to school and working at a part-time job. By December 2013, he told VA VR he was not working. 

The evidence shows an overall pattern of sporadic employment for the Veteran where at times he was working and other times not (January 2004 VR note, December 2006 statement, and January 2007 VR re-evaluation). For example, at the March 2007 VA examination, he stated that he quit repairing furniture in 2006, as he could no longer tolerate the prolonged weight bearing, kneeling and squatting that are required of this position and he was pursuing a degree in social work. But in October 2007, a VR note shows he was taking classes and working. In April 2008, he reported to VR that his employer had no work for him and he was looking for a new job (see also August 2009 VR note). In October 2009 a VA physical therapy record showed he was working part-time repairing furniture and was also going to school. In May 2011, VR stated the Veteran reported he was working, but the counselor noted he did odd jobs and was reliant on food stamps and subsidized housing. 

At times the Veteran was not entirely honest regarding his reasons for missing classes or work; he has struggled with nonservice-connected substance abuse (see February to March 2004 VR email, September 2004 VR note, and June 2005 VR  note). In April 2006, VR determined that before he could be approved for VR again he needed to be clean for a year before VA would send him to school. He initially stated he would withdraw, but then changed his mind and wanted to be in the program (see June 2006 VR noted). He was going to continue to work part-time while going to school. In June 2011, a VR summary noted he started schooling in 2002 and a review of his file showed that grades and performance in school suffered due to substance abuse. However, he followed through with attending substance abuse treatment so he could continue with VR. He was able to keep his grades up to stay in the program. The Veteran wanted to get a job to help others. The only disability he complained of was his hearing loss (see also a December 2013 VR review note). 

Certainly, the Veteran has been competent and credible in stating that pain made it difficult to do his job repairing furniture sometimes. For example, his June 2004 VA examination report showing difficulty squatting and at the April 2005 VA examination he reported interference with work in 2004 because of right knee pain. 

VA examiners have found that his right knee disability results in some impairment, the August 2013 VA examination report notwithstanding. In July 2012, he had a hard time standing at work and his right knee impacted his ability to work in that it limited his ability to have a job that required prolonged standing, pulling, and pushing more than 50 pounds, climbing stairs, or jumping. The examiner noted that the Veteran should not have any problem working in a sitting position for at least six hours and having some rest period for stretching. In December 2013, the examiner noted the Veteran could lift 20 to 25 pounds infrequently; walk from 1 to 1.5 miles up to two times in an eight hour day; sit from one to two hours; stand 15 to 20 minutes; sit 4 to 5 hours during an eight hour day and stand 2 hours during an eight hour day. The Veteran commented on functional impact, stating he had to switch positions and was not able to work as a laborer any longer so he was training to be a social worker. He stated that he was not doing well in school and attributed it to academic ability (by June 2014, his VR counselor noted his grade point average was improving). He did not have a car and it was difficult to walk 1.5 miles to school. 

Thus, the Board finds a referral for an extraschedular rating for TDIU is not warranted. In coming to this conclusion, the Board has taken into account the Veteran's determination despite his disability, his continuing education and financial support currently provided by VA VR, the examiners' statements that work with accommodation was possible, and the June 2014 VA VR counselor's positive feasibility determination. The Board does not find a factor in the Veteran's case that takes him "outside the norm of other veterans." Van Hoose, 4 Vet. App. at 363. Additionally, when not working full-time, the Veteran appeared to be going to school and working part-time, which shows capability of full time work. The benefit of the doubt rule is not for application and a TDIU is denied as part and parcel of the right knee claims adjudicated above. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 





	(CONTINUED ON NEXT PAGE)


ORDER

A disability rating greater than 20 percent for internal derangement of the right knee with limitation of flexion is denied. 

Since September 24, 2013, a disability rating greater than 10 percent for internal derangement of the right knee with instability is denied.

Prior to September 24, 2013, a disability rating greater than 20 percent for internal derangement of the right knee with instability is denied.

A disability rating greater than 10 percent for internal derangement of the right knee with limitation of extension since September 24, 2013 is denied. 




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


